Title: Elbridge Gerry to Thomas Jefferson, 4 August 1813
From: Gerry, Elbridge,Gerry, Elbridge (1793–1867)
To: Jefferson, Thomas


          Dear Sir, Washington 4th August 1813
          My eldest Son will have the honor of presenting this. He is on a visit to his friends & relations  at Pittsylvania, & it would have been impossible for him to have passed near to Monticello, without manifesting that reverence & respect which he has always entertained for the friend & father of his Country. In presenting himself him to yourself & family, I am favored with an opportunity of repeating assurances of my
			 high esteem & respect for yourself, & of requesting you to renew the sincere wishes for the
			 welfare of your family, of your affectionate friend
          E.
            Gerry
        